Case 1:19-cv-01563-RGA Document 16 Filed 09/27/19 Page 1 of 1 PagelD #: 301

MONZACK MERSKY MCLAUGHLIN AND BROWDER, P.A.
ATTORNEYS AT LAW
1201 NORTH ORANGE STREET
SUITE 400
WILMINGTON, DE 19801-1155

(302) 656-8162
FACSIMILE: (302) 656-2769
MELVYN J. MONZACK

RACHEL B. MERSKY WWW.MONLAW.COM
BRIAN J. MCLAUGHLIN

MARY ELIZABETH M. BROWDER

MICHAEL C. HOCHMAN

September 27, 2019

VIA ECF and HAND DELIVERY

The Honorable Richard G. Andrews

United States District Court for the District of Delaware
J. Caleb Boggs Federal Building

844 N. King Street

Unit 9

Room 6325

Wilmington, DE 19801-3555

Re:  Pestell y. CytoDyn Inc. et al., (Case No. 1:19-cv-01563-RGA)

Dear Judge Andrews:

Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff, Dr. Richard G. Pestell,
submits his First Amended Complaint in the above-captioned matter. A courtesy copy is
enclosed for the convenience of the Court.

Respectfully submitted,

) /
LV LAALK LD
| N s
SVT XS

Michael C\ Nodhman (DE #4265)
For Monzack Mersky McLaughlin and Browder, P.A.

Enclosure

Cc: Counsel of Record (via ECF Notice and U.S. Mail)

{00209325-1}
